Citation Nr: 1712111	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  15-32 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for osteoarthritis of the left knee.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The appealed claim for service connection for schizophrenia arises from a September 2013 RO decision.  The appealed claims for service connection for bilateral hearing loss, diabetes mellitus, type II, and osteoarthritis of the left knee arise from a May 2014 RO decision.  

The appealed claim for TDIU arises from a September 2015 RO decision.  The appellant filed a Notice of Disagreement (NOD) in September 2015.  As the Agency of Original Jurisdiction (AOJ) has not issued a Statement of the Case (SOC) on this issue, remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue has accordingly been added to the title page.

Although the Veteran has during the course of his claim for service connection for schizophrenia also developed a request to reopen a claim for service connection for posttraumatic stress disorder (PTSD), it does not appear that the two claims are so conflated in the record as to warrant their being combined.  A review of the chronological record is instructive.  Prior to the RO's September 2013 decision denying service connection for schizophrenia, the RO by a July 2013 decision reopened but denied a claim for service connection for PTSD.  Following the RO's September 2013 decision denying service connection for schizophrenia, the Veteran submitted another claim for service connection for PTSD, clarifying that he had claimed PTSD, not schizophrenia.  The Veteran then reversed course in January 2014, submitting a notice of disagreement with the September 2013 denial of service connection for schizophrenia.  The claim for service connection for schizophrenia was ultimately perfected in July 2015 following the RO's issuance of a statement of the case in July 2015 only addressing service connection for schizophrenia.  The Veteran's representative by the July 2015 VA Form 9 addressed more generally "his mental condition," potentially seeking to conflate the Veteran's claim for PTSD with his claim for schizophrenia.  However, only the claim for service connection for schizophrenia is currently perfected by the Veteran and certified on appeal before the Board.  Additionally, although the clinical and examination records present consistent diagnoses of schizophrenia for over two decades, a confirmed diagnosis of PTSD is not present.  The Veteran has submitted stressor statements, but an in-service stressor to support a claim for PTSD has yet to be confirmed, and it appears that the RO is still engaged in developing service records in an attempt to confirm an alleged stressor.  The PTSD claim is therefore being developed separately, is recognized as a distinct claim, and is not before the Board for review.  Hence, the Board does not here expand the appealed claim for schizophrenia as including one for PTSD.  C.f., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In a letter submitted by the Veteran's authorized representative in October 2016, an individual identified as the Veteran's daughter informed that the Veteran was now her responsibility, and was otherwise homeless but sleeping on her living room floor.  She addressed her need for housing assistance to provide adequate housing for her family including the Veteran.  She also then asserted that the Veteran's pension benefits had been denied due to "false information" concerning marriage of the Veteran.  The issues raised by this letter are not the subject of appeal and therefore are not properly before the Board.  38 C.F.R. § 20.200 (2016).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The Board notes that the Veteran's authorized representative in September 2015 submitted a notice of disagreement with a nonservice-connected pension overpayment determination.  However, the RO referred this to the Debt Management Center, with an April 2016 referral letter of record, noting that this issue had become issues of recovery of overpayment and a request for waiver of overpayment.  The present status of these issues is unclear from the record.  This is of particular concern based on the Veteran's recent homeless status and income insecurity, being dependent as he has been on the non-service-connected pension benefits for many years.  The issues of overpayment and waiver of recovery of overpayment are accordingly referred to the AOJ to address whether additional action is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for schizophrenia and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative evidence of record is against finding hearing loss in either ear manifested by an auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz of 40 decibels (dB) or greater; or auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz of 26 dB or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent.

2.  Diabetes mellitus, type II, did not manifest in service or within one year thereafter; and the most probative evidence is against a finding that the Veteran's diabetes mellitus, type II, is related to service.

3.  Osteoarthritis of the left knee did not manifest in service or within one year thereafter; and the most probative evidence is against a finding that the Veteran's osteoarthritis of the left knee is related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for hearing loss in either ear have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for establishing entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for establishing entitlement to service connection for osteoarthritis of the left knee have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by the Veteran's use of fully developed claim forms for the claims adjudicated herein, which he signed acknowledging receipt of attached VCAA notice.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment and personnel records, post-service VA and private treatment records, and VA examination reports.  The Veteran was afforded an examination in January 2014 adequately addressing his bilateral hearing loss, as addressed further below.  Although he was not afforded VA examinations addressing claimed diabetes mellitus and osteoarthritis of the left knee, no such examination is required because there is no indication that either of these conditions developed in service or for years following service, or that they are otherwise related to service.  The Veteran is also not service connected for any disability, and hence service connection on a secondary basis also cannot be supported for these claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (addressing circumstances by which a VA examination is required in furtherance of a claim for service connection); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The Veteran was also afforded opportunity to address the appealed claims by submitted statements or testimony.  He expressly declined a hearing in submitted VA Form 9s perfecting the appealed claims.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system (including sensorineural hearing loss), arthritis or diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss 

The Veteran contends, in effect, that he has bilateral hearing loss related to service.

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the mere presence of hearing loss is insufficient to support the claim.  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The most probative evidence of record shows that the Veteran does not have hearing loss disability in either ear.  

Upon VA examination in January 2014, on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
5
15
15
15
35
20
LEFT
15
15
20
25
20
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.

There is no other competent evidence of record to support the presence of hearing loss disability (as opposed to simply mild hearing loss, which is reflected in the above audiometric testing) in either ear at any time during the claim period.  

While the Veteran may sincerely believe that he has a hearing loss disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The question of whether an individual has hearing loss meeting the 38 C.F.R. § 3.385 (noted above) must of necessity be determined by administration of appropriate hearing loss tests, including testing pure tone thresholds and testing word recognition using the Maryland CNC words list.  Thus, the Veteran is not competent to address the presence or absence of hearing loss disability.  

Appropriate testing was done at the January 2015 VA examination, and the above-noted results reflect the absence of any hearing loss disability in either ear.  No contrary examination evidence or other audiological findings or audiometric testing is present supporting a conclusion contrary to this conclusion.  Hence, there is no competent, credible evidence that a hearing loss disability has been present at any time during the claim period.  

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus, Type II

The Veteran essentially contends  that his diabetes mellitus, type II, is causally related to service.  He has not asserted that the claimed condition developed in service, and has not provided a theory by which it could be related to service.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with diabetes mellitus, type II.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

There is no record of the Veteran serving in Vietnam in the course of his Naval service, and he has not so contended.  Hence, a presumption based on herbicide agent exposure is not applicable.  38 C.F.R. § 3.307(a)(6) (2016).  

Service treatment and examination records, including the Veteran's examination in September 1976 for purposes of separation from service, provide no findings of elevated blood sugar or any complaints suspected of reflecting diabetes mellitus, or any diagnosis of diabetes mellitus.  

There are no medical treatment or examination records reflecting complaints, findings, or diagnoses of diabetes mellitus until decades following service.  An October 1992 VA hospitalization intake evaluation carefully listed the Veteran's various ailments.  Addressing endocrine conditions, the evaluation report explicitly noted that the Veteran did not have any known thyroid or diabetic disorders.  Hematology findings were then reported, including results of Hepatitis screenings (indicating that a blood panel was obtained), but no elevated blood sugar was identified.  

Thus, there is no competent evidence of diabetes mellitus, type II, in service or within one year following discharge from service.  Accordingly, competent evidence linking diabetes mellitus, type II, with service is required to establish service connection.  However, no such evidence supporting a nexus between service and claimed diabetes mellitus, type II, has been presented.  

Although the Veteran may sincerely believe that his current diabetes mellitus, type II, is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of diabetes mellitus are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his diabetes mellitus, type II, is not competent medical evidence.  Moreover, the Veteran has not asserted that he experienced symptoms of diabetes mellitus in service or proximate to service, and even if such symptoms were present, attributing them to diabetes mellitus is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

In the absence of competent evidence to support onset of diabetes mellitus, type II, in service or within the first year following service, or to support a causal link between service and diabetes mellitus, type II, service connection for diabetes mellitus, type II, is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

Osteoarthritis of the Left Knee 

The Veteran essentially contends that his osteoarthritis of the left knee is causally related to service.  He has not asserted that the claimed condition developed in service, and has not provided a theory by which it could be related to service.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with osteoarthritis of the left knee.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment and examination records, including the Veteran's examination in September 1976 for purposes of separation from service, provide no complaints or findings of knee pain or knee disability or injury to the left knee, or any diagnosis of any left knee condition.  

There are no medical treatment or examination records reflecting complaints, findings, or diagnoses of a left knee condition until many years following service.  

The first medical record indicating a left leg disability is an October 1992 VA hospitalization intake evaluation which documented that the following service the Veteran worked for a time at a private airplane maintenance facility, from which he was fired due to a positive urine drug screening, and that following this he worked for a rug store where he suffered a lumbar spine disk herniation at L4-L5 in 1984.  The Veteran reported at the October 1992 hospitalization intake evaluation that he then had occasional pain down the left leg.  The hospitalization intake evaluation carefully listed the Veteran's various ailments, but did not list any condition of the left knee.  A screening examination at that time also did not find joint abnormalities other than the reported lumbar condition.  

Thus, there is no competent evidence of osteoarthritis of the left knee in service or within one year following discharge from service.  Accordingly, competent evidence linking osteoarthritis of the left knee with service is required to establish service connection.  However, no such evidence supporting a nexus between service and claimed osteoarthritis of the left knee has been presented.  

Although the Veteran may sincerely believe that his current osteoarthritis of the left knee is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of osteoarthritis of the left knee are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his osteoarthritis of the left knee is not competent medical evidence.  Moreover, the Veteran has not asserted that he experienced symptoms of left knee disability in service or proximate to service, and hence the claim is not supported on this basis.  

In the absence of competent evidence to support onset of osteoarthritis of the left knee in service or within the first year following service, or to support a causal link between service and osteoarthritis of the left knee, service connection for osteoarthritis of the left is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

ORDER

Service connection for hearing loss in each ear is denied.

Service connection for diabetes mellitus, type II, is denied.

Service connection for osteoarthritis of the left knee is denied.



REMAND

As noted in the Introduction, the Veteran in September 2015 submitted a notice of disagreement with the RO's denial of his claim for TDIU by a September 2015 rating decision.  Review of the record fails to reflect that a statement of the case (SOC) has been issued.  Thus, remand is required for issuance of an SOC.  Manlincon, 12 Vet. App. 238.

The Board notes that additional relevant VA treatment records pertinent to the claim for service connection for schizophrenia have been associated with the claims folder but have not been considered by the Agency of Original Jurisdiction (AOJ).  These consist of Connecticut VA Health Care system (VAHCS) mental health treatment records from 1994 which were added to the record in December 2016, subsequent to a July 2015 statement of the case (SOC) in July 2015, which was the most recent SOC addressing the claim.  Hence, in the absence of waiver, remand is required for issuance of a supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2016).

Additionally, in a December 2016 letter the RO requested authorization and information to obtain records of the Veteran's reported treatment at the Rocky Hill Vet Center (the Hartford Vet Center in Rocky Hill, Connecticut) and at Yale.  The Veteran did not responsively provide authorization and additional information to obtain those records.  The Veteran had previously submitted a VA Form 4142 for release of records from the Rocky Hill Vet Center, but, as noted in a December 2016 deferred rating decision, that VA Form 4142 was never acted upon and had since expired.  Because the Vet Center is a VA mental health facility records from this facility should nonetheless have been obtained.  Murphy v. Derwinski, 1 Vet.App. 78, 82 (1990).  

The Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

The Board does not at this juncture find that a VA examination is warranted to provide an opinion addressing the likelihood that the Veteran's schizophrenia developed in service or is otherwise causally related to service, because the Board does not find competent, credible evidence to indicate that schizophrenia or persistent or recurrent symptoms of schizophrenia may be associated with the Veteran's service.  (The Veteran's inconsistent narratives regarding onset of schizophrenia or symptoms thereof render these narratives non-credible for this purpose.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).)

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran and his representative the opportunity to submit additional evidence or authorization to obtain evidence, or argument in furtherance of the remanded claims.  

2.  Issue to the Veteran and his representative a statement of the case addressing his claim for TDIU, so that he may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.  

3.  Any treatment records not yet obtained should be sought from the Hartford Vet Center, Rocky Hill, Connecticut.  

4.  Perform any additional evidence deemed necessary.  

5.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the claim for service connection for schizophrenia remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


